Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 6, 2016, among COUSINS PROPERTIES INCORPORATED, a
Georgia corporation (the “Borrower”), the parties from time to time identified
by the Borrower as Co-Borrowers pursuant to Section 6.12 of the Credit Agreement
(as defined below), the Guarantors (as defined in the Credit Agreement), each
Lender that is a party hereto, JPMORGAN CHASE BANK, N.A., as Syndication Agent
and an L/C Issuer, BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer, and
SUNTRUST BANK, as Documentation Agent and an L/C Issuer.

RECITALS

A. The Borrower, the Co-Borrowers, the Guarantors, the Lenders, the L/C Issuers,
the Administrative Agent and certain other agents are parties to that certain
Third Amended and Restated Credit Agreement, dated as of May 28, 2014 (as
amended prior to the date hereof, the “Credit Agreement”).

B. The Borrower has requested that the Administrative Agent and the Lenders
agree to amend the Credit Agreement as more specifically set forth herein, to
which request the Administrative Agent and the Lenders are willing to consent,
subject to the terms and conditions of this Amendment.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings assigned to such terms in the Credit Agreement, as
amended hereby.

2. Interpretation. The rules of interpretation set forth in Sections 1.02, 1.03,
1.04, 1.05, 1.06 and 1.07 of the Credit Agreement shall be applicable to this
Amendment and are incorporated herein by this reference.

3. Amendments to Credit Agreement. Subject to the terms and conditions hereof,
and with effect from and after the Effective Date (as defined below):

(a) Section 1.01 of the Credit Agreement shall be amended by adding the
following defined terms in their respective proper alphabetical order:

“ ‘First Amendment’ means that certain First Amendment to Third Amended and
Restated Credit Agreement dated as of June 6, 2016.”

“ ‘Operating Partnership’ means a direct or indirect Subsidiary of the Borrower
that (a) is a Co-Borrower hereunder, (b) owns, directly or indirectly,
substantially all of the assets owned by the Borrower and the Consolidated
Entities, taken together on a consolidated basis and (c) is designated as the
“Operating Partnership” by the Borrower in a written notice to the
Administrative Agent.”

(b) Section 1.01 of the Credit Agreement shall be amended to delete the
parenthetical at the end of clause (b)(iii) in the defined term “Change of
Control”.



--------------------------------------------------------------------------------

(c) Section 1.02 of the Credit Agreement shall be amended to add the following
as a new clause (e) immediately below clause (d) thereof:

“(e) Notwithstanding anything to the contrary herein or in any other Loan
Document, the Operating Partnership and each of its wholly-owned Subsidiaries
shall be deemed to be wholly-owned Subsidiaries of the Borrower.”

(d) Section 7.04 of the Credit Agreement shall be amended (i) to delete the word
“and” at the end of paragraph (b) thereof, (ii) to delete the period at the end
of paragraph (c) thereof and replace it with “;and” and (iii) to add the
following immediately below paragraph (c) as a new paragraph (d):

“(d) any Consolidated Entity of the Borrower may merge, dissolve, liquidate or
consolidate with or into any other Person in connection with (i) any Investment
permitted under Section 7.02, or (ii) any Disposition permitted under
Section 7.05; provided, in each case, that (A) if the surviving entity is a
Consolidated Entity of the Borrower, such Person shall become a Guarantor to the
extent required by Section 6.12 and (B) after giving effect to such merger,
dissolution, liquidation or consolidation, the Borrower shall be in compliance,
on a pro forma basis, with Section 7.11 and (solely to the extent that in
connection with any such merger, dissolution, liquidation or consolidation, the
Borrower or any of the Consolidated Entities creates, incurs or assumes any
Indebtedness for Money Borrowed) Section 7.03.”

(e) Section 7.06(b) of the Credit Agreement shall be amended to add the
following parenthetical immediately prior to the semicolon at the end thereof:

“(or in the case of the Operating Partnership or any non-wholly-owned
Subsidiaries of the Borrower, to the Borrower or any Subsidiary of the Borrower
that is a direct or indirect shareholder of the Operating Partnership or such
non-wholly owned Subsidiary and to each other owner of Capital Stock of such
Person on a pro rata basis (or more favorable basis from the perspective of the
Borrower or such Subsidiary) based on their relative ownership interests)”.

(f) Section 7.08 of the Credit Agreement shall be amended to add the following
immediately prior to the period at the end thereof:

“; provided that the foregoing restriction shall not apply to transactions
between or among the Borrower and any of its Subsidiaries or between or among
Subsidiaries of the Borrower”.

4. Representations and Warranties; FATCA Certification. Each of the Loan Parties
that is a party to this Amendment hereby represents and warrants to the
Administrative Agent and the Lenders as follows:

(a) immediately after the effectiveness of this Amendment on the Effective Date,
no Default has occurred and is continuing;

(b) the execution and delivery by such Loan Party of this Amendment, and the
performance by such Loan Party of this Amendment and the Credit Agreement as
amended hereby (the “Amended Credit Agreement”), have been duly authorized by
all necessary corporate or other organizational action and do not and will not
(i) contravene the terms of any of such Person’s organization documents;
(ii) contravene, constitute a default under or result in any breach of, or the
creation of any Lien under, (A) any material Contractual Obligation to which
such Person is a party or (B) any material order, injunction, writ or decree of
any Governmental Authority or any material arbitral award to which such Person
or its property is subject; or (iii) violate any Law applicable to such Person
or its property;

 

2



--------------------------------------------------------------------------------

(c) this Amendment and the Amended Credit Agreement each constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against each Loan
Party that is party hereto in accordance with its terms, except (i) that
enforcement may be subject to bankruptcy, insolvency, reorganization, moratorium
or other similar laws (whether statutory, regulatory or decisional) now or
hereafter in effect relating to creditors’ rights generally and (ii) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to certain equitable defenses and to the discretion of the court
before which any proceeding therefor may be brought, whether in a proceeding at
law or in equity;

(d) the representations and warranties of such Loan Party contained in the
Amended Credit Agreement and the other Loan Documents are true and correct in
all material respects (except, if a qualifier relating to materiality or
Material Adverse Effect or a similar concept already applies, such
representation or warranty is true and correct in all respects) on and as of the
Effective Date, except to the extent of changes resulting from matters permitted
under the Loan Documents or other changes in the ordinary course of business not
having a Material Adverse Effect except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (except, if a qualifier relating to
materiality or Material Adverse Effect or a similar concept already applies,
such representation or warranty is true and correct in all respects) as of such
earlier date, and except that for purposes of this Section 4(d), the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Amended Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01 of the Amended Credit Agreement; and

(e) The Persons appearing as Guarantors on the signature pages to this Amendment
constitute all Persons who are required to be Guarantors pursuant to the terms
of the Amended Credit Agreement and the other Loan Documents as of the date
hereof, including without limitation all Persons who were required to become
Guarantors after the Closing Date, and each of such Persons has become and
remains a party to the Guaranty as a Guarantor as of the date hereof to the
extent required by the terms of the Amended Credit Agreement and the other Loan
Documents.

For purposes of determining withholding Taxes imposed under the Foreign Account
Tax Compliance Act (FATCA), from and after the Effective Date of this Amendment,
each Loan Party and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Amended Credit Agreement and
this Amendment as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

5. Effective Date.

(a) This Amendment will become effective as of the date when each of the
following conditions precedent has been satisfied (the “Effective Date”):

(i) the Administrative Agent shall have received from the Loan Parties and the
Required Lenders a duly executed counterpart to this Amendment;

(ii) the Administrative Agent shall have received, to the extent invoiced on or
prior to the Effective Date, payment of all out-of-pocket expenses required to
be paid or reimbursed by the Borrower pursuant to Section 10.04 of the Credit
Agreement;

 

3



--------------------------------------------------------------------------------

(iii) immediately after giving effect to this Amendment, as of the Effective
Date, no Default or Event of Default shall have occurred and be continuing; and

(iv) such officer’s certificates (including without limitation related
resolutions) as the Administrative Agent shall reasonably request.

(b) From and after the Effective Date, the Credit Agreement is amended or
modified as set forth herein.

(c) The Administrative Agent will notify the Borrower and the Lenders of the
occurrence of the Effective Date.

 

6. Miscellaneous.

(a) This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns as provided in Section 10.07
of the Credit Agreement. No third party beneficiaries are intended in connection
with this Amendment. Notwithstanding the provisions of Section 6.12(b)(B) of the
Credit Agreement, the Operating Partnership shall become a Co-Borrower
automatically and immediately upon the delivery to the Administrative Agent by
the Borrower of the materials described in Sections 6.12(a)(i) and (ii) (it
being understood that such materials shall be deemed to be in form, content and
scope satisfactory to the Administrative Agent and to include all such documents
that the Administrative Agent deems necessary for the purposes described therein
if such materials shall be substantially consistent in form and substance with
materials delivered by the Borrower in connection with joinders of Guarantors
under the Agreement prior to the date hereof) and Sections 6.12(b)(i), (ii) and
(iii) of the Credit Agreement as they relate to the Co-Borrower (or at such
later time as is specified in a written notice from the Borrower to the
Administrative Agent). In addition, the Lenders hereby waive any Default or
Event of Default that would arise from the incurrence of any indebtedness by any
Subsidiary of the Borrower under any credit facility (as well as the incurrence
of Liens to secure the obligations incurred in connection therewith and the
entry into the definitive documentation with respect thereto) in connection with
or in anticipation of the distribution of such Subsidiary’s Capital Stock to the
shareholders of the Operating Partnership and/or the Borrower, provided that
(i) such distribution is not otherwise prohibited by the terms of the Credit
Agreement, (ii) such distribution occurs no later than three Business Days
following the incurrence of such indebtedness and (iii) after giving effect to
such distribution such Subsidiary shall cease to be a Subsidiary and a
Consolidated Entity.

(b) THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.17 AND 10.18 OF
THE CREDIT AGREEMENT RELATING TO GOVERNING LAW, VENUE, AND WAIVER OF RIGHT TO
TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN
IN FULL.

(c) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Transmission of signatures of any party by
facsimile or PDF by email shall for all purposes be deemed the delivery of
original, executed counterparts thereof and the Administrative Agent is hereby
authorized to make sufficient photocopies thereof to assemble complete
counterparty documents. Except as provided in Section 5, this Amendment shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties required
to be a party hereto.

 

4



--------------------------------------------------------------------------------

(d) This Amendment, together with the Amended Credit Agreement and the other
Loan Documents (collectively, the “Relevant Documents”), contain the entire and
exclusive agreement of the parties hereto with reference to the matters
discussed herein and therein. This Amendment supersedes all prior drafts and
communications with respect to the subject matter hereof. No promise, condition,
representation or warranty, express or implied, not set forth in the Relevant
Documents shall bind any party hereto, and no such party has relied on any such
promise, condition, representation or warranty. Each of the parties hereto
acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to the other in relation to the subject matter
hereof or thereof. None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with Section 10.01 of the Credit Agreement.

(e) If any provision of this Amendment or the other Loan Documents is held to be
illegal, invalid or unenforceable, (i) the legality, validity and enforceability
of the remaining provisions of this Amendment and the other Loan Documents shall
not be affected or impaired thereby and (ii) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

(f) All references in any of the Loan Documents to the “Credit Agreement” shall
mean the Amended Credit Agreement. This Amendment shall constitute a “Loan
Document” under and as defined in the Credit Agreement.

(g) The Borrower agrees to pay, in accordance with and subject to the
limitations in Section 10.04 of the Credit Agreement, all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
in connection with the preparation, execution, delivery, administration of this
Amendment and the other instruments and documents to be delivered hereunder.

(h) The Loan Documents and the terms and provisions thereof, as modified and
amended hereby, shall remain in full force and effect following the
effectiveness hereof. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

(i) Each Guarantor hereby consents, acknowledges and agrees to the amendments
set forth herein and hereby confirms and ratifies in all respects the Guaranty
(including without limitation the continuation of such Guarantor’s payment and
performance obligations thereunder upon and after the effectiveness of this
Amendment and the amendments contemplated hereby) and the enforceability of the
Guaranty against such Guarantor in accordance with its terms.

[Remainder of page intentionally blank.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:    COUSINS PROPERTIES INCORPORATED,    a Georgia corporation    By:  

/s/ Pamela F. Roper

   Name:   Pamela F. Roper    Title:   Senior Vice President GUARANTORS:    CPI
191 LLC,    a Georgia limited liability company      By:   Cousins Properties
Incorporated, a Georgia corporation, as managing member      By:  

/s/ Pamela F. Roper

     Name:   Pamela F. Roper      Title:   Senior Vice President    COUSINS
MURFREESBORO LLC,    IPC INVESTMENTS LLC,    CP 2100 ROSS LLC,    COUSINS
GREENWAY CENTRAL PLANT LLC,    COUSINS GREENWAY EAST PARENT LLC,    COUSINS
GREENWAY OUTPARCEL WEST LLC,    COUSINS GREENWAY WEST PARKING LLC,    COUSINS
777 MAIN STREET LLC,    COUSINS 3RD & COLORADO LLC,    COUSINS NORTHPARK 400
LLC,    COUSINS NORTHPARK 500/600 LLC,    COUSINS CH HOLDINGS LLC,    COUSINS
SPRING & 8TH STREETS LLC,    COUSINS FTC HOLDINGS LLC,    CPI SERVICES LLC,   
COUSINS AVALON LLC,    DC CHARLOTTE PLAZA INVESTMENT LLC,    each a Georgia
limited liability company      By:   Cousins Properties Incorporated, a Georgia
corporation, as sole member      By:  

/s/ Pamela F. Roper

     Name:   Pamela F. Roper      Title:   Senior Vice President

 

Signature Page to First Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

  COUSINS/DANIEL, LLC,   a Georgia limited liability company     By:   Cousins,
Inc., an Alabama corporation,       its manager     By:  

/s/ Pamela F. Roper

    Name:   Pamela F. Roper     Title:   Senior Vice President   COUSINS, INC.,
  an Alabama corporation   By:  

/s/ Pamela F. Roper

  Name:   Pamela F. Roper   Title:   Senior Vice President   1230 PEACHTREE
ASSOCIATES LLC,   COUSINS GREENWAY EIGHT TWELVE LLC,   each a Georgia limited
liability company   By:   CP Venture IV Holdings LLC, a Delaware limited
liability company, as sole member       By:   Cousins Properties Incorporated, a
Georgia corporation, as Administrative Manager and Development Manager        
By:  

/s/ Pamela F. Roper

        Name:   Pamela F. Roper         Title:   Senior Vice President   ONE
NINETY ONE PEACHTREE ASSOCIATES, LLC, a Georgia limited liability company    
By:   CPI 191 LLC, a Georgia limited liability company, as managing member      
By:   Cousins Properties Incorporated, a Georgia corporation, as managing member
        By:  

/s/ Pamela F. Roper

        Name:   Pamela F. Roper         Title:   Senior Vice President

 

Signature Page to First Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COUSINS GREENWAY EDLOE PARKING LLC,

COUSINS GREENWAY NINE LLC,

each a Georgia limited liability company

By:   CF Murfreesboro Associates, a Delaware general partnership, as sole member
  By:   Cousins Murfreesboro LLC, a Georgia limited liability company, general
partner     By:   Cousins Properties Incorporated, a Georgia corporation, as
sole member       By:  

/s/ Pamela F. Roper

      Name:   Pamela F. Roper       Title:   Senior Vice President  

By:

  Cousins TRS Services LLC, a Georgia limited liability company, general partner
      By:   CPI Services LLC, a Georgia limited liability company, as sole
member         By:   Cousins Properties Incorporated, a Georgia corporation, as
sole member           By:  

/s/ Pamela F. Roper

          Name:   Pamela F. Roper           Title:   Senior Vice President

COUSINS GREENWAY WEST PARENT LLC,

a Georgia limited liability company

By:   Cousins/Daniel, LLC, a Georgia limited liability company, as sole member  
By:   Cousins, Inc., an Alabama corporation, as manager       By:  

/s/ Pamela F. Roper

      Name:   Pamela F. Roper       Title:   Senior Vice President

 

Signature Page to First Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CF MURFREESBORO ASSOCIATES,

a Delaware general partnership

By:   Cousins Murfreesboro LLC, a Georgia limited liability company, general
partner   By:   Cousins Properties Incorporated, a Georgia corporation, as sole
member     By:  

/s/ Pamela F. Roper

    Name:   Pamela F. Roper     Title:   Senior Vice President By:   Cousins TRS
Services LLC, a Georgia limited liability company, general partner   By:   CPI
Services LLC, a Georgia limited liability company, as sole member     By:  
Cousins Properties Incorporated, a Georgia corporation, as sole member       By:
 

/s/ Pamela F. Roper

      Name:   Pamela F. Roper       Title:   Senior Vice President

CP VENTURE IV HOLDINGS LLC,

a Delaware limited liability company

By:   Cousins Properties Incorporated, a Georgia corporation, Administrative
Manager and Development Manager   By:  

/s/ Pamela F. Roper

  Name:   Pamela F. Roper   Title:   Senior Vice President

 

Signature Page to First Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COUSINS GREENWAY WEST FIRST PARENT LLC, a Georgia limited liability company By:
  Cousins Greenway West Parent LLC, a Georgia limited liability company, as sole
member   By:   Cousins/Daniel, LLC, a Georgia     limited liability company, as
sole member     By:   Cousins, Inc., an Alabama corporation, as manager      
By:  

/s/ Pamela F. Roper

      Name:   Pamela F. Roper       Title:   Senior Vice President

COUSINS SPRING & 8TH STREETS PARENT LLC,

a Georgia limited liability company

By:   Cousins Spring & 8th Streets LLC, a Georgia limited liability company, as
sole member   By:   Cousins Properties Incorporated, a Georgia corporation, as
sole member     By:  

/s/ Pamela F. Roper

    Name:   Pamela F. Roper     Title:   Senior Vice President

COUSINS CH INVESTMENT LLC,

a Georgia limited liability company

By:   Cousins CH Holdings LLC, a Georgia limited liability company, as sole
member   By:   Cousins Properties Incorporated, a Georgia corporation, as sole
member   By:  

/s/ Pamela F. Roper

  Name:   Pamela F. Roper   Title:   Senior Vice President

 

Signature Page to First Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

  COUSINS FTC CHARLOTTE LP,   a Georgia limited partnership   By:   Cousins FTC
Manager LLC a Georgia limited liability company, as general partner     By:  
Cousins FTC Holdings LLC, a Georgia corporation, as sole member       By:  
Cousins Properties Incorporated, a Georgia corporation, as sole member        
By:   

/s/ Pamela F. Roper

        Name:    Pamela F. Roper         Title:    Senior Vice President

 

 

BLALOCK LAKES, LLC

COUSINS TRS SERVICES LLC,

each a Georgia limited liability company

  By:   CPI Services LLC, a Georgia limited liability company, as sole member  
  By: Cousins Properties Incorporated, a Georgia corporation, as sole member    
By:   

/s/ Pamela F. Roper

    Name:    Pamela F. Roper     Title:    Senior Vice President

 

Signature Page to First Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDERS/AGENTS:

 

JPMORGAN CHASE BANK, N.A., individually in its capacity as a Lender, as
Syndication Agent and as an L/C Issuer By:  

/s/ Rita Lai

Name:   Rita Lai Title:   Executive Director

 

Signature Page to First Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually in its capacity as a Lender, as
Administrative Agent, as an L/C Issuer and as Swing Line Lender By:  

/s/ Michael J. Kauffman

Name:  

Michael J. Kauffman

Title:  

Vice President

 

Signature Page to First Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, individually in its capacity as a Lender,
as Documentation Agent and as an L/C Issuer By:  

/s/ Francine Glandt

Name:  

Francine Glandt

Title:  

Senior Vice President, REIT Banking Group

 

Signature Page to First Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Matthew Ricketts

Name:  

Matthew Ricketts

Title:  

Managing Director

 

Signature Page to First Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Chad McMasters

Name:  

Chad McMasters

Title:  

Senior Vice President

 

Signature Page to First Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ J. Lee Hord

Name:   J. Lee Hord Title:   Senior Vice President

 

Signature Page to First Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Dmitriy Barskiy

Name:   Dmitriy Barskiy Title:   Authorized Signatory

 

Signature Page to First Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Nan E. Delahunt

Name:   Nan E. Delahunt Title:   Vice President

 

Signature Page to First Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL

ASSOCIATION,

as a Lender

By:  

/s/ J. Patrick Daugherty

Name:   J. Patrick Daugherty Title:   Authorized Officer

 

Signature Page to First Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ATLANTIC CAPITAL BANK, N.A. as a Lender By:  

/s/ Patrick T. Hickey, Jr.

Name:  

Patrick T. Hickey, Jr.

Title:  

Executive Vice President

 

Signature Page to First Amendment to Third Amended and Restated Credit Agreement